DETAILED ACTION
This action is in response to Applicant’s submission dated October 15, 2019; in which Applicant amended the specification and claims 1, 3-4, 6-13, 15, and 17.  Claims 1-19 are presently pending and under examination.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statements
	The references contained in the IDS dated December 8, 2020 and February 26, 2021 are made of record.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7 and 15-17 are rejected under 35 U.S.C. 112 (a) because the specification, while being enabling for treating specific diseases, does not reasonably provide enablement for 
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art, and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing diseases requires identifying those patients who will acquire the disease before onset occurs.  This would require extensive and potentially open ended clinical research on healthy subjects.  2) Applicant intends to treat cancer.  3) There is no working example of such a preventive procedure in man or animal in the specification.  4) The claims rejected are drawn to clinical oncology medicine and are therefore physiological in nature.  5) The state of the art is that no general procedure is art-recognized for determining which patients generally will become afflicted before the fact.  6) The artisan using Applicants invention would be a Board Certified physician in cancer diseases with an MD degree and several years of experience.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of cancer diseases generally.  Under such In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent cancer disorders generally.  That is, the skill is so low that no compound effective generally against cancer disorders has ever been found let alone one that can prevent such conditions.  7) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  8) The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases.
 	Examiner suggests deletion of the terms “prevents” or “preventing” from the rejected claims.


Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Solca et al., US 2013/0289014.
Determining the scope and contents of the prior art.
Regarding claim 1, Solca teaches a method of treating acute lung injury (ALI) in a subject in need thereof (para [0048], [0062], the method comprising administering to the subject a therapeutically effective amount of an angiogenesis inhibitor (para [0048]), which includes pazopanib or a salt or solvate thereof (para [0038]), using an administration route selected from the group consisting of oral, parenteral, nasal, inhalational, intratracheal, intrapulmonary, and intrabronchial (para [0070]).  Solca also teaches a method of treating lung fibrosis in a subject in need thereof (para [0048], [0062]), the method comprising administering to the subject a therapeutically effective amount of pazopanib or a salt thereof (para [0038]), using an administration route selected from the group consisting of oral, parenteral, nasal, inhalational, intratracheal, intrapulmonary, and intrabronchial (para [0070]).  
Regarding claim 5, Solca teaches the method of claim 1, wherein the acute lung injury is acute respiratory distress syndrome (ARDS) (para [0062]).
Regarding claim 6, Solca teaches the method of claim 1, wherein the subject is further administered at least one additional agent and/or therapy that treats or reduces the symptoms of 
Regarding claim 7, Solca teaches the method of claim 1, wherein the subject is further administered at least one additional agent and/or therapy that treats or reduces the symptoms of lung fibrosis (para [0001]), combined administration; para [0008], [0054], combined with one or more active substances customary for the respective diseases; para [0062].
Regarding claim 8, Solca teaches the method of claim 1.  However, Solca does teach that the angiogenesis inhibitor can be administered in the maximum tolerated dose or lower doses (para [0064]). 
Regarding claim 12, Solca teaches the method of claim 1.  However, Solca does teach that the angiogenesis inhibitor can be administered in the maximum tolerated dose or lower doses (para [0064]).  
Regarding claim 13, Solca teaches the method of claim 1, wherein the subject is a mammal (para [0092], patient).
Regarding claim 14, Solca teaches the method of claim 1, wherein the mammal is a human (para [0092], patient).
Regarding claim 15, Solca teaches a kit (para [0008]-[0009]) comprising an angiogenesis inhibitor (para [0048]), which includes pazopanib (para [0038]), for treating acute lung injury and/or lung fibrosis in a subject (para [0048], [0062], fibrotic disease) using an administration route selected from the group consisting of oral, parenteral, nasal, inhalational, intratracheal, intrapulmonary, and intrabronchial (para [0070]).  
Regarding claim 17, Solca teaches the kit of claim 15, further comprising at least once additional agent that treats or reduces the symptoms of the acute injury and/or lung fibrosis (para 
       Ascertaining the difference between the prior art and the claims at issue.
	While Solca does not specifically teach a specific embodiment or example comprising administering an effective amount of pazopanib to the subject for the treatment of acute lung injury, based on the teachings of Solca concerning pazopanib as a preferred angiogenesis inhibitor for the use in the treatment of a fibrotic disorder (para [0038], [0048]).
While Solca does not specifically teach a specific embodiment or example comprising administering an effective amount of pazopanib to the subject for the treatment of lung fibrosis, based on the teachings of Solca concerning pazopanib as a preferred angiogenesis inhibitor for the use in the treatment of a fibrotic disorder (para [0038], [0048]).
Solca does not specifically teach wherein the pazopanib, is administered to the subject at a frequency selected from the group consisting of about three times a day, about twice a day, about once a day, about every other day, about every third day, about every fourth day, about every fifth day, about every sixth day and about once a week.  
Solca does not specifically teach wherein the subject is dosed with an amount of pazopanib that is lower than the amount of pazopanib with which a subject is suffering from cancer is dosed orally/systematically for cancer treatment.  
Solca does not specifically teach a kit comprising pazopanib as a preferred angiogenesis inhibitor for use in the treatment of a fibrotic disorder (para [0038], [0048]).
       Resolving the level of skill in the art.

It would have been obvious to one of ordinary skill in the art to optimize the frequency of administration of pazopanib, through routine administration, in order to produce the desired therapeutic effect in in the treated subject.  
It would have been obvious to one of ordinary skill in the art to optimize the dose and frequency of administration of pazopanib, through routine administration, in order to produce the desired therapeutic effect in treated subjects, while minimizing adverse effects.  
It would have been obvious to one of ordinary skill in the art to design, through routine experimentation, a kit for administering an effective amount of pazopanib to a subject in need of treatment, with an applicator and instructions for use, in order to enhance the ease of treating acute lung injury or lung fibrosis in said subject.  

Claims 3-4, 9-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Solca et al., US 2013/0289014 in view of Lambris et al., US 2011/0142837.
Determining the scope and contents of the prior art.
Regarding claim 3, Solca teaches a method of claim 1.  In a similar invention, Lambris teaches a method of treating acute lung injury in a subject (para [0009], [0015]), comprising administering a tyrosine kinase inhibitor (para [0009], [0012]) using a nebulizer (para [0079], nebulization or atomization device).  
Regarding claim 4, Solca teaches the method of claim 1.  Lambris teaches a method of treating acute lung injury in a subject (para [0009], [0015]), comprising administering a tyrosine 
Regarding claim 9, Solca teaches the method of claim 1.  Lambris teaches a method of treating acute lung injury in a subject (para [0009], [0015]), comprising administering a tyrosine kinase inhibitor (para [0009], [0012]) via pulmonary administration, formulated as a dry powder (para [0077]).  
Regarding claim 10, Solca teaches the method of claim 1.  Lambris teaches a method of treating acute lung injury in a subject (para [0009], [0015]), comprising administering a tyrosine kinase inhibitor (para [0009], [0012]) via pulmonary administration, formulated as a dry powder (para [0077]).  
Regarding claim 16, Solca teaches the kit of claim 15.  Lambris teaches a method of treating acute lung injury in a subject (para [0009], [0015]), comprising administering a tyrosine kinase inhibitor (para [0009], [0012]) via pulmonary administration, formulated as a dry powder (para [0077]).  
       Ascertaining the difference between the prior art and the claims at issue.
	Solca does not teach wherein the administration is done using a nebulizer.  Solca does not teach wherein the subject is in an intensive care unit (ICU) or emergency room (ER).  Solca does not teach wherein the pazopanib, is formulated as a dry powder blend.  Solca does not teach wherein administration of pazopanib to the subject does not cause at least one significant adverse reaction, side effect and/or toxicity associated with oral/systemic administration of the pazopanib to a subject suffering from cancer.  Solca does not teach wherein the pazopanib, is formulated as a dry powder blend.  

       Resolving the level of skill in the art.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Solca and Lambris and include administration of pazopanib using a nebulizer in the methods of Solca, in order to enhance the efficacy of treating acute lung injury in a subject, because both Solca and Lambris are directed to the treatment of acute lung injury comprising administering a tyrosine kinase inhibitor.  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Solca and Lambris and include administration of pazopanib to a subject in intensive care unit, in order to effectively treat acute lung injury in said subject, because both Solca and Lambris are directed to the treatment of acute lung injury comprising administering a tyrosine kinase inhibitor.  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Solca and Lambris and include administration of pazopanib formulated as a dry powder in the method of Solca, in order to enable pulmonary administration of pazopanib to the lung microvasculature and thereby enhance efficacy of said method toward treating acute lung injury 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Solca and Lambris and include pazopanib formulated as a dry powder in a kit of Solca, in order to enable pulmonary administration of pazopanib to the lung microvasculature and thereby enhance efficacy of said kit toward treating acute lung injury in a subject, because both Solca and Lambris are directed to the treatment of acute lung injury comprising administering a tyrosine kinase inhibitor.  

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0208002 A1 to Gomer et al. in view of McMilan et al., Siglec-E Promotes B2-Integrin-dependent NADPH Oxidase Activation to Suppress Neutrophil Recruitment to the Lung, J. of Bio. Chem., Vol. 289, No. 29, pp. 20370-20376 (2014).
Determining the scope and contents of the prior art.
Regarding claim 18, Gomer teaches a method of evaluating efficacy of a drug in treating ALI, the method comprising contacting a neutrophil with the drug (para [0024], [0027], [0030], screening), that binds to a cell surface sialic acid binding lectin (para [0030], CD209; para [0005]-[0006]).
In a similar invention, McMilan teaches that Siglec E, a sialic acid-binding Ig-like lectin, which functions as an inhibitor of neutrophil recruitment to the lung, promotes neutrophil production of reactive oxygen species (ROS) and further teaches the siglec-E-promoted ROS were required for its inhibitory function (abstract; pg 20373, col. 1, para 2; pg 20375, Fig. 5).  
Regarding claim 19, Gomer teaches a method of evaluating efficacy of a drug in treating ALI, the method comprising administering the drug to the subject (para [0024], [0027], [0030], screening), wherein the drug binds to a cell surface sialic acid binding lectin (para [0030], CD209; para [0005]-[0006]). 
       Ascertaining the difference between the prior art and the claims at issue.
Gomer does not specifically teach that measuring neutrophil ROS production levels after the contacting wherein, if the neutrophil ROS production levels increase after the contacting, the drug is efficacious in treating ALI.  
Gomer does not specifically teach that measuring neutrophil ROS production levels in the subject after administering wherein, if the neutrophil ROS production levels in the subject before being administered the drug, the drug is efficacious in treating ALI in the subject.  
       Resolving the level of skill in the art.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Gomer and McMilan, as both teach sialic acid-binding lectins as targets for inflammatory lung disease, and design a method of evaluating efficacy of the drug in treating ALI, comprising measuring neutrophil ROS production levels after administering the drug to a subject, through routine experimentation, wherein an increase in ROS production level in the subject after being administered the drug indicates efficacy of the drug toward treating ALI, because McMilan discloses that increased ROS production suppresses neutrophil recruitment to the inflamed lung (pg. 20375, col. 1, para 2). 
. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Solca in view of Lambris et al., US 2011/0142837 and further in view of Kapadia, et al., Risk of Liver Toxicity with the Angiogenesis Inhibitor Pazopanib in Cancer Patients, Acta Oncologica, 52: 1202-1212 (2013).
Determining the scope and contents of the prior art.
Solca and Lambris teach the method of claim 10, but do not teach that the at least one adverse reaction, side effect and/or toxicity is selected from the group consisting of hepatotoxicity, prolonged QT intervals and torsades de pointes, hemorrhagic event, decrease or hampering of coagulation, arterial thrombotic event, gastrointestinal perforation or fistula, hypertension, hypothyroidism, proteinuria, diarrhea, hair color changes, nausea, anorexia, and vomiting.  Kapadia teaches that the at least one adverse reaction, side effect and/or toxicity associated with oral/systemic administration of pazopanib to a cancer patient is hepatotoxicity (abstract).  
       Ascertaining the difference between the prior art and the claims at issue.

       Resolving the level of skill in the art.
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Kapadia with those of Solca and Lambris and test the patients treated using pulmonary administration of pazopanib according to the combined teachings of Solca and Lambris, for hepatotoxicity through routine experimentation, in order to ensure safety of the pulmonary administration, and the treatment of acute lung injury or lung fibrosis.       

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932